DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 6-9 recite the limitations “reads an address in an unwritten area on the nonvolatile memory on which the parameter has been written”, “reading an address in an unwritten area on the nonvolatile memory, on which the parameter has been written”, and “unwritten area on the nonvolatile memory on which the parameter has been written”. It is unclear how the unwritten area remains unwritten if in fact the parameter has been written on it. 
Claims 3 and 8 recites the limitation "parameter addresses" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 8 recites the limitation "pieces of the parameter data" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synaptics (JP2015025837A), as disclosed in IDS dated 18 February 2020 and translated into English, in view of OCK (US 20200225873 A1).

Referring to claim 1, Synaptic teaches
A control apparatus comprising: a storage that stores a plurality of parameters, ([Synaptics abstract] parameters) a nonvolatile memory that is rewritable, ([Synaptics abstract] nonvolatile memory) and a control circuit that writes on the nonvolatile memory a parameter serving as a write target from among the parameters, ([Synaptics abstract] nonvolatile memory control circuit that includes a plurality of words constituted by a nonvolatile storage element in which data can be written) wherein the parameter includes a parameter address ([Synaptics abstract]  Parameters are divided into groups for each of parameters requiring the same maximum number of times of rewriting, and a position (word) in which the latest data is written and position information are uniformly updated and managed for each of the groups).
	Synaptics does not explicitly teach but does disclose wherein the parameter address or the parameter data includes a control bit that is 0 or 1, and wherein the control circuit writes the parameter on the nonvolatile memory if the control bit is 1 . Synaptic does disclose write start signal is input to the nonvolatile memory control circuit and control circuit asserts the write start signal and sequentially reads the first bank information and the second bank information (S1_A, S1_B), and then performs an empty check and write. 
	OCK teaches wherein the parameter address or the parameter data includes a control bit that is 0 or 1, ([OCK abstract, 0071, Fig. 7] operation parameter) and wherein the control circuit writes the parameter on the nonvolatile memory if the control bit is 1 ([OCK abstract] the extracted parameter change internal command including an operation parameter address and operation parameter data; and setting an operation parameter of the memory device by controlling the memory device to store the operation parameter data in the operation parameter register corresponding to the operation parameter address, the operation parameter data corresponding to the operation parameter value.).
Synaptics and OCK are analogous art because they are from the same field of endeavor in controller operations. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Synaptics and OCK before him or her to modify the integrated circuit of Synaptics to include the operation parameter 
	
Referring to claim 2, Synaptics in view of OCK  teaches
The control apparatus according to Claim 1, wherein the control circuit comprises a write data control circuit and an address control circuit, ([Synaptics p.6-7] nonvolatile memory control circuit carries out the writing and uses nonvolatile memory address (NVM address) for accessing memory banks) wherein the address control circuit reads an address in an unwritten area on the nonvolatile memory on which the parameter has been written and provides to the write data control circuit an instruction to read the parameter on the storage, andAttorney Docket No.: US8021218RO1537US - 31 -wherein the write data control circuit reads the parameter stored on the storage and if the control bit of the read parameter is 1, the write data control circuit writes the read parameter at the address in the unwritten area on the nonvolatile memory ([Synaptics p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured. Yes. Thereafter, control (S7_B, S8_B, S10_B) for writing the data of the second register to an unwritten word (word to be written) in the second bank based on the second bank information is configured where the parameters are held in registers).
The same motivation that was utilized for combining Synaptic and OCK as set forth in claim 1 is equally applicable to claim 2.

Referring to claim 3, Synaptics in view of OCK  teaches
The control apparatus according to Claim 1, wherein the control bit is arranged on each of parameter addresses, wherein the control circuit comprises a write data control circuit and an address control circuit, ([Synaptics p.6-7] nonvolatile memory control circuit carries out the writing and uses nonvolatile memory address (NVM address) for accessing memory banks) wherein the address control circuit reads an address in an unwritten area on the nonvolatile memory on which the parameter has been written and provides to the write data control circuit an instruction to read the parameter address on the storage, and wherein the write data control circuit reads the parameter address on the storage in response to the instruction from the address control circuit and if the control bit of the read parameter address is 1, the write data control circuit writes, at the address in the unwritten area on the nonvolatile memory, ([Synaptics p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured. Yes. Thereafter, control (S7_B, S8_B, S10_B) for writing the data of the second register to an unwritten word (word to be written) in the second bank based on the second bank information is configured where the parameters are held in registers) the read parameter ([OCK abstract, Fig. 7] parameter address, parameter data, and one or more parameter change internal commands).  
The same motivation that was utilized for combining Synaptic and OCK as set forth in claim 1 is equally applicable to claim 3.

Referring to claim 4, Synaptics in view of OCK  teaches
The control apparatus according to Claim 1, wherein the control bit is arranged on each piece of the parameter data, wherein the control circuit comprises a write data control circuit and an address control circuit, ([Synaptics p.6-7] nonvolatile memory control circuit carries out the writing and uses nonvolatile memory address (NVM address) for accessing memory banks) wherein the address control circuit reads an address in an unwritten area on the nonvolatile memory on which the parameter has been written and provides to the write data control circuit an instruction to read the parameter data on the storage, and wherein the write data control circuit reads the parameter data on the storage in response to the instruction from the address control circuit and if the control bit of the read parameter data is 1, the write data control circuit writes, at the address in the unwritten area on the nonvolatile memory, ([Synaptics p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured. Yes. Thereafter, control (S7_B, S8_B, S10_B) for writing the data of the second register to an unwritten word (word to be written) in the second bank based on the second bank information is configured where the parameters are held in registers) the read parameter data, the parameter address, and a layout order of the parameter data ([OCK abstract, 0008, 0081, 0085, Fig. 7] parameter address, parameter data, and one or more parameter change internal commands with header indicating arrangement).  
The same motivation that was utilized for combining Synaptic and OCK as set forth in claim 1 is equally applicable to claim 4.

Referring to claim 6, Synaptic teaches 
A control method of a control apparatus including a storage that stores a plurality of parameters, ([Synaptics abstract] parameters) a nonvolatile memory that is rewritable, ([Synaptics abstract] nonvolatile memory) and a control circuit that writes on the nonvolatile memory a parameter serving as a write target from among the parameters, ([Synaptics abstract] nonvolatile memory control circuit that includes a plurality of words constituted by a nonvolatile storage element in which data can be written) comprising: an address reading step of reading an address in an unwritten area on the nonvolatile memory, on which the parameter has been written, ([Synaptic p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured.) the parameter including a parameter address indicating a storage location on the storage and at least one piece of parameter data, ([Synaptics abstract]  Parameters are divided into groups for each of parameters requiring the same maximum number of times of rewriting, and a position (word) in which the latest data is written and position information are uniformly updated and managed for each of the groups) a parameter reading step of reading the parameter stored on the storage, ([Synaptic p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B).).
	Synaptics does not explicitly teach a write determination step of determining with the control circuit, in accordance with a control bit that is 0 or 1 and arranged in the parameter address or the parameter data, whether to write the read parameter at the address in the unwritten area on the nonvolatile memory, and a write step of writing, if the control bit is 1, with the control circuit, the parameter read in the parameter Attorney Docket No.: US80212 18R01537US - 34 -reading step onto the nonvolatile memory.
	OCK teaches a write determination step of determining with the control circuit, in accordance with a control bit that is 0 or 1 ([OCK abstract, 0071, Fig. 7] The operation method may include: receiving a write request from a host, the write request including a write command, a write address and write data; extracting from the write data a parameter change internal command for changing an operation parameter value of the memory device based on whether the write address is a specific address)  and arranged in the parameter address or the parameter data, whether to write the read parameter at the address in the unwritten area on the nonvolatile memory, and a write step of writing, if the control bit is 1, with the control circuit, the parameter read in the parameter Attorney Docket No.: US80212 18R01537US - 34 -reading step onto the nonvolatile memory ([OCK abstract, Fig. 7] the extracted parameter change internal command including an operation parameter address and operation parameter data; and setting an operation parameter of the memory device by controlling the memory device to store the operation parameter data in the operation parameter register corresponding to the operation parameter address, the operation parameter data corresponding to the operation parameter value.).
Synaptics and OCK are analogous art because they are from the same field of endeavor in controller operations. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Synaptics and OCK before him or her to modify the integrated circuit of Synaptics to include the operation parameter register and handling of OCK, thereafter the integrated circuit is connected to operation parameter register and handling of OCK. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the integrated circuit have improved speed by integrating operation parameter components together and streamlining the change and write process as suggested by OCK. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Synaptics with OCK to obtain the invention as specified in the instant application claims.


Referring to claim 7, Synaptics in view of OCK  teaches  
The control method according to Claim 6, wherein the control circuit comprises a write data control circuit and an address control circuit, ([Synaptics p.6-7] nonvolatile memory control circuit carries out the writing and uses nonvolatile memory address (NVM address) for accessing memory banks)  wherein in the address reading step, the address in the unwritten area on the nonvolatile memory on which the parameter has been written is read onto the address control circuit, wherein in the parameter reading step, the address control circuit causes the write data control circuit to read the parameter on the storage, and wherein in the write determination ([Synaptics p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured. Yes. Thereafter, control (S7_B, S8_B, S10_B) for writing the data of the second register to an unwritten word (word to be written) in the second bank based on the second bank information is configured where the parameters are held in registers). 
The same motivation that was utilized for combining Synaptic and OCK as set forth in claim 6 is equally applicable to claim 7. 

Referring to claim 8, Synaptics in view of OCK  teaches
The control method according to Claim 6, wherein the control bit is arranged on each of parameter addresses, wherein the control circuit comprises a write data control circuit and an address control circuit, ([Synaptics p.6-7] nonvolatile memory control circuit carries out the writing and uses nonvolatile memory address (NVM address) for accessing memory banks)  wherein in the address reading step, the address in the unwritten area on the nonvolatile memory on which the parameter has been written is read onto the address controlAttorney Docket No.: US80212 18RO1537US - 35 - circuit, wherein in the parameter reading step, the address control circuit causes the write data control circuit to read the parameter on the storage, and wherein in the write determination step, if the control bit is 1, a determination as to whether to write the parameter address read in the parameter reading step at the address on the nonvolatile memory is made, ([Synaptics p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured. Yes. Thereafter, control (S7_B, S8_B, S10_B) for writing the data of the second register to an unwritten word (word to be written) in the second bank based on the second bank information is configured where the parameters are held in registers) and wherein in the write step, the read parameter address, the parameter data, and a total number of pieces of the parameter data are written at the address on the nonvolatile memory ([OCK abstract, Fig. 7] parameter address, parameter data, and one or more parameter change internal commands).
The same motivation that was utilized for combining Synaptic and OCK as set forth in claim 6 is equally applicable to claim 8.

Referring to claim 9, Synaptics in view of OCK  teaches  
The control method according to Claim 6, wherein the control bit is arranged on each piece of the parameter data, wherein the control circuit comprises a write data control circuit and an address control circuit, ([Synaptics p.6-7] nonvolatile memory control circuit carries out the writing and uses nonvolatile memory address (NVM address) for accessing memory banks) wherein in the address reading step, the address in the unwritten area on the nonvolatile memory on which the parameter has been written is read onto the address control circuit, wherein in the parameter reading step, the address control circuit causes the write data control circuit to read the parameter data on the storage,Attorney Docket No.: US80212 18R01537US - 36 - wherein in the write determination step, if the control bit is 1, the parameter data read in the parameter reading step is written at the address in the unwritten area ([Synaptics p.6-7 [1, 4]] The nonvolatile memory control circuit reads the first bank information and the second bank information when the write start signal is asserted (S1_A, S1_B). Thereafter, control (S7_A, S8_A, S10_A) for writing data of the first register into an unwritten word (word to be written) in the first bank based on the first bank information is configured. Yes. Thereafter, control (S7_B, S8_B, S10_B) for writing the data of the second register to an unwritten word (word to be written) in the second bank based on the second bank information is configured where the parameters are held in registers) and wherein in the write step, the read parameter data, the parameter address, and a layout order of the parameter data are written at the address on the nonvolatile memory ([OCK abstract, 0008, 0081, 0085, Fig. 7] parameter address, parameter data, and one or more parameter change internal commands with header indicating arrangement).  
The same motivation that was utilized for combining Synaptic and OCK as set forth in claim 6 is equally applicable to claim 9.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage systems and parameter setting.
US 20200334098 A1
US 20140173268 A1

US 20070104038 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132